Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/7/22 has been entered and made of record. Claims 1, 5-6, 8-9 and 13-15 are amended. Claims 16-20 are new. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 14 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 cites “further comprising forming sample points on the image data”. Examiner notices that applicant discloses “The sample points may be used to form the model mesh surface” in [0057]. It is unclear what is the definition of “forming sample points”. Claim 18 depends on claim 1 and is rejected based on the similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (US 2016/0350973) in view of Chen et al. (US 10,657,647).
As to Claim 1, Shapira teaches A virtual reality (VR) system for providing real time user interaction (Shapira, [0040]), comprising:
at least one red, green, blue (RGB) camera to capture image data of a user's body in a physical environment (Shapira discloses using RGB camera to capture image data of user’s body in [0072,0184]);
a processor to receive the image data to (Shapira, [0181]):
segment the image data of the user's body to define parts of the user's body; and formulate a three-dimensional (3D) surface model of the parts of the user's body (Chen discloses “In particular, the base object model 502 includes contour lines drawn between adjacent points in the point cloud model 402, forming triangles. Each triangle defines a particular surface segment of the automobile within the base object model 502 to thereby define the different flat surfaces ( e.g., relatively flat or planar surfaces) of the base object… Thus, the base object model 502 of FIG. 5 is a triangulated surface model that illustrates the three dimensional surface contours of the vehicle being modeled… Moreover, as illustrated in FIG. 6, the base object model 502 (illustrated in FIG. 6 with the triangular surface segments being slightly grayed) may include indications or outlines of various different body panels (indicated in FIG. 6 by thicker lines) associated with the automobile being modeled… Of course, each of these segments may define or correspond to a different body panel or body part that is, for example, viewable from the outside of the automobile and thus that is present in the base object model 502. The body segments may of course define other parts or components of the object being modeled, if so desired” in C17L19-54. Here, Chen teaches segmenting body parts from an image of an automobile. Chen’s segmenting feature can be applied to segment body part of a person within a captured image); and
map the 3D surface model inside a VR environment (Shapira discloses “enables mapping of the virtual interactive elements to real objects combined with multi-viewpoint presentation of the immersive VR environment to multiple users” in [0005]; tracking a 3D hand model of each of the user’s hands in [0086]. See also Chen’s surface model in Fig 5-6); and
a head-mounted display (HMD) to display the 3D model and movements of the 3D surface model within the VR environment (Shapira discloses “Each HMD has integral sensors that can track the user, other users, objects and people in the shared real-world space around the user…In combination with various computer-based tracking and modeling processes, the sensor array enables a variety of sensor-based features and capabilities (e.g., user tracking and skeleton modeling, hand modeling and gesture-based controls, etc.)” in [0068]; gesture recognition in [0103].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shapira with the teaching of Chen so as to draw contour lines between adjacent points in the point cloud model to form triangular surface, and further segment the object model with body segments or body parts to define a portion of the object model (Chen, C17L31-49).

As to Claim 2, Shapira in view of Chen teaches The VR system in claim 1, wherein the processor is contained within a VR portable device that is worn by the user (Shapira discloses users wearing  HMDs in [0070]; processing unit(s) 710 in [0181].)

As to Claim 3, Shapira in view of Chen teaches The VR system in claim 1, wherein the VR environment includes at least one of a gaming environment, a meeting room, an educational setting, or a mixed reality environment (Shapira discloses a virtual room environment in [0070]; education environment in [0140].)

As to Claim 4, Shapira in view of Chen teaches The VR system in claim 1, wherein the VR system is to add at least one additional user tracked in the physical environment of the user or a different physical environment tracked by a different RGB camera (Shapira discloses “multiple users are participating in the shared immersive virtual environment” in [0022]; “In some scenarios, the sensors being managed by the sensor manager applies mutually exclusive sets or groups of sensors, e.g., one group sees part of the room and another group sees a different part. In either case, the sensor manager dynamically manages multiple coordinate systems, corresponding to each group of sensors, until the time that they are merged via the sensor fusion process” in [0078].)

As to Claim 5, Shapira in view of Chen teaches The VR system in claim 1, wherein the 3D surface model is made by corresponding image pixels to locations on a model to provide a surface representation of the user's body (Chen discloses “Thus, the block 804 of FIG. 8 may, for example, apply or scan each of the correlation filters 132 across a set of pixels of the target vehicle image being analyzed (which may be all of the pixels of the target vehicle image) to determine to a correlation value for each such pixel or pixel area” in C20L62-66. Here,  Chen’s vehicle model can be applied to a model of user’s body.)

Claim 6 recites similar limitations as claim 1 in a method form besides following limitations:
with three-dimensional (3D) tracking (Shapira discloses “Tracking and modeling users in the 3D environment of the shared real-world space” in [0054]);
classifying, with labels, defined parts of the user's body in the image data (Chen discloses indications for various different body panels, such as a hood segment 612, a front bumper segment 614, a grill segment 616 etc. at C17L37-49; neural network classifiers in C20L58. Here, Chen’s neural network classifier can be applied to Shapira’s body model to define body parts.);
replicating at least one body movement of the user using the 3D surface model within the AR environment (Shapira discloses “Each HMD has integral sensors that can track the user, other users, objects and people in the shared real-world space around the user…In combination with various computer-based tracking and modeling processes, the sensor array enables a variety of sensor-based features and capabilities (e.g., user tracking and skeleton modeling, hand modeling and gesture-based controls, etc.)” in [0068]; gesture recognition in [0103]); and
mapping the 3D surface model inside an AR environment that is visible to a user wearing a head-mounted display (HMD) (Shapira discloses “an AR device often shows a view of the world, with some overlay layer of information.” in [0001]; “enables mapping of the virtual interactive elements to real objects combined with multi-viewpoint presentation of the immersive VR environment to multiple users” in [0005]; tracking a 3D hand model of each of the user’s hands in [0086]; See also Chen’s surface model in Fig 5-6).

As to Claim 7, Shapira in view of Chen teaches The method of claim 6, wherein capturing image data of at least one movement of the user's body is to be performed by at least one RGB camera strategically positioned within the physical environment of the user (Shapira discloses using RGB camera to capture image data of user’s body in [0072,0184]; “These external sensors can be positioned within the real-world environment around the user” in [0072]).

As to Claim 8, Shapira in view of Chen teaches The method of claim 6, further comprising manipulating the image data by applying at least one of a texture, an avatar, a custom appearance, and a shape to the 3D surface model (Shapira discloses “Further, users may change parameters or characteristics (e.g., shape, texture, color, etc.) of the 3D model of the virtual object” in [0134].)

As to Claim 9, Shapira in view of Chen teaches The method of claim 6, further comprising manipulating the image data by applying at least one of a texture, an avatar, a custom appearance, and a shape to another user or 3D surface model (Shapira discloses “These fully immersive shared VR environments enable multiple users to concurrently share tactile interactions via virtual elements that are mapped and rendered to real objects that can be touched and manipulated by multiple users” in [0004]; “Further, users may change parameters or characteristics (e.g., shape, texture, color, etc.) of the 3D model of the virtual object” in [0134].)

Claim 10 is rejected based upon similar rationale as Claim 4.
Claim 11 is rejected based upon similar rationale as Claim 3.

As to Claim 12, Shapira in view of Chen teaches The method of claim 6, further comprising adding at least one additional user from the same physical environment as the user or from a different physical environment and using a different form of 3D tracking (Shapira discloses “multiple users are participating in the shared immersive virtual environment” in [0022]; “These skeleton and hand models can be computed partially by head mounted sensors (if the user's hand or body parts are visible to the head mounted sensors). Alternately, or in combination, these skeleton and hand models may be computed based on input from by external sensors. These external sensors can be positioned within the real-world environment around the user, or may be coupled to other users.” in [0072].)

As to Claim 13, Shapira in view of Chen teaches The method of claim 6, The method of claim 6, further comprising providing the at least one additional user with a same or different AR environment as the user (Shapira discloses “These fully immersive shared VR environments enable multiple users to concurrently share tactile interactions via virtual elements that are mapped and rendered to real objects that can be touched and manipulated by multiple users” in [0004].)

Claim 14 recites similar limitations as claim 6 in a computer readable medium besides following limitations:
identify two-dimensional (2D) surface coordinates in the image data for the parts of the user's body (Chen discloses “to detect certain features or characteristics of an image, such as to determine information about objects in the image, to recognize persons or things in the image, etc… For example, there are many image processing system that perform character or facial recognition in images to identify text, people, particular buildings, or other features of objects within images in order to automatically identify people, objects, or other features depicted within the image” in C1L17-25; “to detect damage at each pixel or area segment of the body panel” in C3L52-53. Here, the pixel (2D surface coordinates) is corresponding to the body part of the detected object in the captured image);
by mapping the 2D surface coordinates in the image data into 3D space (Shapira discloses “Generation of real-time environmental models of shared real-world spaces enables mapping of the virtual interactive elements to real objects combined with multi-viewpoint presentation of the immersive VR environment to multiple user” in [0005]. Chen also teaches 2D/3D registration in C14L57; generating a 3D composite image of the target vehicle from a plurality of 2D source images of the target vehicle in C31L67-C32L14; “In another embodiment, the image processing routine 140 may use the landmarks to create a composite image or model of the target object from the set of target images, enabling the target object, as depicted in the target images, to be modeled in, for example, three dimensions” in C7L32-36.)

Claim 15 is rejected based upon similar rationale as Claim 8.

As to Claim 16, Shapira in view of Chen teaches The VR system in claim 1, wherein the processor is to formulate the 3D surface model via region of interest pooling (Chen discloses “In this case, the database 108 may store one or more base object models 120 (which may be, for example, two dimensional and/or three dimensional object models) defining or depicting one or more base objects upon which change detection image processing may be performed…(conforming to one of the make/model/year types, for example, of the base object models 120 stored in the database 108).” in C4L37-41; “such as different views of the target object from different angles, and may provide these images to the database 109” in C6L52-54; “The point cloud object model 402 may be stored in, for example, the vehicle image database 108 of FIG. 1…Generally speaking, the point cloud object model 402 is a three dimensional model that stores points in space that define or identify the contour of the body of a vehicle being depicted or associated with the object model” in C16L39-46.)

As to Claim 17, Shapira in view of Chen teaches The method of claim 6, further comprising forming sample points on the image data (Chen discloses HOG feature descriptor with spatial sampling in C19L14-33.)

As to Claim 18, Shapira in view of Chen teaches The method of claim 17, further comprising:
identifying locations of the parts of the user's body based on the sample points; and corresponding the sample points to locations on the 3D surface model corresponding to the parts of the user's body (Shapira discloses “Generation of real-time environmental models of shared real-world spaces enables mapping of the virtual interactive elements to real objects combined with multi-viewpoint presentation of the immersive VR environment to multiple user” in [0005]. Chen also teaches 2D/3D registration in C14L57; generating a 3D composite image of the target vehicle from a plurality of 2D source images of the target vehicle in C31L67-C32L14; “In another embodiment, the image processing routine 140 may use the landmarks to create a composite image or model of the target object from the set of target images, enabling the target object, as depicted in the target images, to be modeled in, for example, three dimensions” in C7L32-36.)

As to Claim 19, Shapira in view of Chen teaches The method of claim 6, further comprising providing the at least one additional user with a different AR environment as the user (Shapira discloses “multiple users are participating in the shared immersive virtual environment” in [0022]; “In general, collaboration and interaction between people in a virtual world can be categorized as occurring… in two or more remote physical spaces” in [0049].)

As to Claim 20, Shapira in view of Chen teaches The method of claim 13, wherein the at least one additional user is in a separate physical space from a first user (Shapira discloses “multiple users are participating in the shared immersive virtual environment” in [0022]; “In general, collaboration and interaction between people in a virtual world can be categorized as occurring… in two or more remote physical spaces” in [0049].)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday to Friday from 8:00 am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612